DETAILED ACTION

This office action is in response to the remarks and amendments filed on 9/1/2021.  Claims 1-2, 4-8, 10 and 12-13 are pending.  Claims 1-2, 4-8, 10 and 12-13 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0013503 to Dixon et al. (“Dixon”), in view of US Patent 4,264,097 to Rehbein.
Claim 1.  A lifting accessory (Dixon, Fig. 7, #53) for a patient lift system (Dixon, Fig. 3) having a lift unit (Dixon, Fig. 3, #48), comprising: a main body made of a material (Dixon, Fig. 7, #68); and a set of attachment handles (Dixon, Fig. 7, #72); wherein the material includes a unique indicator based on a working load rating of the lifting accessory (Dixon, Fig. 7, #74 teaches an RFID tag; also see paragraph [0053]), wherein the set of attachment handles has a diameter less than a diameter of an opening of a sling bar when the working load rating of the lifting accessory is equal to or less than a working load rating of the lift unit (Dixon does not discuss whether or not the working load rating of the lift unit is less than the working load rating of the lifting accessory; however, Dixon teaches both a lifting accessory and a lift unit, and either the load rating of the lifting accessory is greater than the load rating of the lift unit, or it is less than the load rating of the lift unit, therefore it would have been "obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, for one of ordinary skill to choose to manufacture the apparatus of Dixon such that the lifting accessory has a lower load rating than the lift unit since doing so would have been simply choosing one of two possible choices, and furthermore, one of ordinary skill would have understood that it would be unsafe to use an undersized lift unit with a lifting accessory that is capable of holding a greater load than the lift unit), and wherein the set of attachment handles has a diameter greater than the diameter of the opening of the sling bar when the working load rating of the lifting accessory is greater than the working load rating of the lift accessory (Dixon does not discuss whether or not the working load rating of the lift unit is less than the working load rating of the lifting accessory; however, Dixon teaches both a lifting accessory and a lift unit, and either the load rating of the lifting accessory is greater than the load rating of the lift unit, or it is less than the load rating of the lift unit, therefore it would have been "obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, for one of ordinary skill to choose to manufacture the apparatus of Dixon such that the lifting accessory has a lower load rating than the lift unit since doing so would have been Rehbein teaches a lifting system including a chain head which interfaces with chains of different diameters, see at least column 3, lines 46-50, which states “the diameter ‘b’ of the hole 4 corresponds to the round steel chains or sling chains in accordance with the relevant load range,” therefore one of ordinary skill would have understood to use lifting accessories that have a diameter that equates to an appropriate load rating to use in conjunction with an appropriately sized lifting unit; furthermore one of ordinary skill, at least in view of Rehbein, would have understood that to do otherwise would be unsafe).
Claims 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0013503 to Dixon et al. (“Dixon”) and US Patent 4,264,097 to Rehbein, in view of US Patent 4,584,785 to von Danwitz.
Claim 2.  The lifting accessory of claim 1, wherein the unique indicator is printed on the material of the main body (Dixon does not teach an indicator that is printed on the sling apparatus; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide such a printed indicator as taught by von Danwitz in order to indicate the maximum load capacity of the sling; see at least von Danwitz, column 1, lines 26-33).
Claim 4.  The lift accessory of claim 1, wherein the unique indicator includes at least one of a color (von Danwitz, column 1, lines 56-64), an alpha-numeric indicator, a symbol or combinations thereof.
Claim 8.  The lift accessory of claim 1, wherein the lift accessory is at least one of a lifting sling (Dixon, Fig. 7, #53), a lifting vest, a lifting strap, and a lifting sheet.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0013503 to Dixon et al. (“Dixon”) and US Patent 4,264,097 to Rehbein, in view of US Patent 4,584,785 to von Danwitz and non-patent literature by ArjoHuntleigh Sling Solution.
Claim 5.  The lift accessory of claim 1, wherein the unique indicator comprises a first unique indicator and a second unique indicator, wherein the first unique indicator and the second unique indicator are both indicative of the working load rating of the lift accessory (Dixon does not teach two unique indicators as identification means for slings is not the focus of the Dixon invention; von Danwitz, column 1, lines 26-33 and lines 50-60 teaches identification means for slings, including the use of symbols being embroidered as well as being a different color from the base material, however von Danwitz does not explicitly teach that this different color is representative of a weight rating; however ArjoHuntleigh, page 12 teaches exactly this color coding; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sling of Dixon with two unique indicators, as taught by van Danwitz and ArjoHuntleigh, in order to make “sizing and sling selection easy with a colour-coded sling system” and to decrease the chance of selecting a sling of inadequate strength).
Claim 6.  The lift accessory of claim 5, wherein: the first unique indicator comprises the material having a unique color code corresponding to the working load rating of the lift accessory (ArjoHuntleigh, page 12); and the second unique indicator comprises an alpha-numeric indicator associated with the lift accessory and corresponding to the working load rating of the lift accessory (von Danwitz, column 1, lines 26-65).
Claim 7.  The lift accessory of claim 1, wherein the unique indicator comprises at least one of a tag and a label attached to the lift accessory, at least one of the tag and the label having at least one of a color, an alpha-numeric indicator, a symbol or combinations thereof corresponding to the working load rating of the lift accessory (von Danwitz teaches labels as claimed, see column 1, lines 30-33 and 50-64; it would have been obvious to one of ordinary .
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,809,591 to Capaldi et al. (“Capaldi”) in view of US Patent 3,645,406 to Brazell, and in view of US Patent 4,264,097 to Rehbein.
Claim 10.  A patient lift system, comprising: a lift unit (Capaldi, Fig. 6, #60) operable to raise and lower a lifting strap (Capaldi, Fig. 6, #72), wherein the lift unit has a working load rating; a sling bar (Capaldi, Fig. 6, #76) attached with the lifting strap; and a lifting accessory (Capaldi, Fig. 11, #40; alternatively, Brazell teaches a “lifting accessory” in Fig. 1 at #104) coupled with the sling bar; wherein the sling bar includes an opening having a diameter greater than a diameter of one or more attachment handles of the lifting accessory [[if]] when the working load rating of the lift unit is larger than the working load rating of the lifting accessory, and the diameter of the opening of the sling bar is less than the diameter of the one or more attachment handles of the lifting accessory [[if]] when the working load rating of the lift unit is smaller than the working load rating of the lifting accessory (Capaldi does not discuss whether or not the working load rating of the lift unit is less than the working load rating of the lifting accessory; however, Capaldi teaches both of these claimed structures and either the load rating of the lifting accessory is greater than or less than the load rating of the lift unit, therefore it would have been "obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success for one of ordinary skill to choose to manufacture the apparatus of Capaldi such that the lifting accessory has a lower load rating than the lift unit since doing so would have been simply choosing one of two possible choices; furthermore, Brazell teaches a gantry crane that has a 50-ton lifting capacity, the “lifting accessory,” #104 of Brazell is much larger than the crane of Capaldi and the sling bar of Capaldi is not capable of attaching to or “receiving” structure of #104 of Brazell, which reads on Applicant’s claim language; using structure #104 of Brazell Rehbein teaches a lifting system including a chain head which interfaces with chains of different diameters, see at least column 3, lines 46-50, which states “the diameter ‘b’ of the hole 4 corresponds to the round steel chains or sling chains in accordance with the relevant load range,” therefore one of ordinary skill would have understood to use lifting accessories that have a diameter that equates to an appropriate load rating to use in conjunction with an appropriately sized lifting unit; furthermore one of ordinary skill, at least in view of Rehbein, would have understood that to do otherwise would be unsafe).
Claim 11.  The system of claim 10, wherein the opening of the sling bar does not receive the one or more attachment handles of the lifting accessory if the working load rating of the lift unit is smaller than the working load rating of the lifting accessory (Brazell teaches a gantry crane that has a 50-ton lifting capacity, the “lifting accessory,” #104 of Brazell is much larger than the crane of Capaldi and the sling bar of Capaldi is not capable of attaching to or “receiving” structure of #104 of Brazell, which reads on Applicant’s claim language; using structure #104 of Brazell would have been an obvious combining prior art elements according to known methods to yield predictable results, in this case the predictable result would be that element #104 is too large to be used with the crane of Capaldi and the crane of Capaldi is not capable of receiving element #104).
Claim 12.  
Claim 13.  The system of claim 8, wherein the lifting accessory includes a unique color that corresponds with a working load rating of the lifting accessory (it would have been an obvious matter of design choice prior to the effective filing date of the claimed invention to use a unique color on the lifting accessory of Capaldi since doing so would have been simply providing non-structural ornamentation; see MPEP §2112.01(111)).



Response to Applicant's remarks and amendments

With respect to claim 1, previously rejected under 35 USC §102, Applicant has amended the claim language and the rejection has been withdrawn.  However, a new rejection under 35 USC §103 has been entered in this office action, as is discussed above.
Additionally, the rejection of claims 10, and 12-13, previously rejected under 35 USC §103 in view of Capaldi and Brazell, has been withdrawn, and a new rejection in view of Capaldi, Brazell, and Rehbein, as necessitated by Applicant’s amendments.
Applicant’s invention is generally directed toward the concept that in a lifting system, various components should be appropriately sized (by providing a physical means that only allows an appropriately sized accessory to fit on a lifting unit) in order to prevent failure of the lifting unit due to an unsafe overloading condition.  This concept is known in the prior art, as discussed in the above rejections.  Specifically, with respect to Applicant’s claims directed toward a specific diameter of a component, this concept is taught by Rehbein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Primary Examiner, Art Unit 3673